DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 1/8/21, Applicant, on 4/5/21, amended claims 1, 2, 5, 12, and 18. Claims 1-10 and 12-21 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC § 103 rejections of claims 1-10 and 12-21 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
 (A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2007/0156677 to Szabo (hereafter referred to as Szabo) in further view of U.S. Patent Application Publication Number 2011/0283189 to McCarty (hereafter referred to as McCarty).
As per claim 1, Szabo teaches:
A computerized method for creating a dashboard on a display comprising the steps: (1) assembling tasks executable as widgets by a computer, each widget assembled into an execution file and enabling application automation by operating one or more application programs on one or more computers, (Paragraph Number [0082] teaches an improved user interface which may include the visual presentation of information in a form that is (a) hierarchal, that is, organized in levels of generality according to a scheme, (b) nested, that is set together in groups depending upon associated characteristics. Paragraph Number [0379] teaches the replacement of a user's virtual desktop in a graphic user interface operating system with a different paradigm for accessing objects.  This paradigm is represented by a hierarchal tree in which references to objects of various types, as well as navigational linkages between objects, are defined.  The structures represented in this paradigm may themselves be transmitted as objects.  In this system, the hierarchal linkages between various objects can all be represented on a single plane or level, facilitating visualization of the interrelations.  Further, each object of the hierarchy may be an iconic hyperlink, allowing direct relation between the visualization and implementation. This is similar in some senses with the nested menus as implemented by Microsoft in Windows 95/98 systems. Paragraph Number [0079] teaches using a web browser, such as Netscape Navigator or Microsoft Internet Explorer, using hypertext markup language (HTML) and/or extensible markup language (XML), and optionally helper applications, JAVA applets, Visual Basic applets or programs (e.g., OCX), or other known program constructs. (Examiner asserts that these executable programs constitute widgets). Paragraph Number [0006] teaches a URI typically describes: the mechanism used to access the resource; the specific computer that the resource is housed in; and the specific name of the resource (a file name) on the computer. Paragraph Number [0081] teaches an applet is a program designed to be executed from within another application, for example a JAVA applet executing within the JAVA Virtual Machine (JVM). (See also Examples in Paragraph Numbers [0248] and [0377] teaching that the structure can be automatically populated and performed through applets or application)).
one or more of the widgets comprising nested tasks for collecting data generated by corresponding ones of the application programs that is marked for analytics logging for purposes of displaying a visual comparative, qualitative or quantitative analysis (Paragraph Number [0089] teaches by conducting multiple queries of the index for qualitative features of the documents, documents of presumed low quality may be excluded or receive low ranking.  Paragraph Number [0379] teaches replacement of a user's virtual desktop in a graphic user interface operating system with a different paradigm for accessing objects.  This paradigm is represented by a hierarchal tree in which references to objects of various types, as well as navigational linkages between objects, are defined.  The structures represented in this paradigm may themselves be transmitted as objects.  In this system, the hierarchal linkages between various objects can all be represented on a single plane or level, facilitating visualization of the interrelations.  Further, each object of the hierarchy may be an iconic hyperlink, allowing direct relation between the visualization and implementation.  This is similar in some senses with the nested menus as implemented by Microsoft in Windows 95/98 systems. Paragraph Number [0226] teaches foreground and background tasks are defined and controlled, allowing the user to remain productive substantially continuously without machine caused delays. Paragraph Number [0232] teaches a content and/or context analysis may be used to define appropriate categorization of an object or document.  Thus, the content is analyzed by, for example, semantic and linguistic analysis of the verbal content.  In the event that the content is not verbal, or technical, known automated analysis techniques may be applied. Paragraph Number [0235] the organized taxonomy of favorites may be stored locally, on a client machine, or within a remote server.  Advantageously, the stored information relating to a user may also include statistical and historical information relating to the user, which may be used, for example, to assist the user or the automated systems in producing search results that are appropriate in scope. This information may also be used by intelligent agents to perform automated tasks for the user. (See also Paragraph Number [0349])).
causing execution of the widgets and collecting the data marked for analytics logging that has been logged by execution of the widgets (Paragraph Number [0081] teaches an applet is a program designed to be executed from within another application, for example a JAVA applet executing within the JAVA Virtual Machine (JVM). When OLE (object linking and embedding) techniques are employed, an appropriately designed applet can be invoked from many different applications. Paragraph Numbers [0146]-[0147] teaches the Intelligent Agent preferably is provided as an applet, either integral with the user interface applet or associated with it. The Intelligent Agent applet is self-adaptive, meaning that it contains the necessary logic to directly receive information for updating its functionality. Paragraph Number [0200] teaches selections of information, e.g., customized catalogs, generated for individuals or population groups, based on the structure or statistical density of populated nodes on a taxonomic classification of interests and activities. Paragraph Number [0381] teaches preferably that both Little Tree.TM.  and Big Tree.TM.  can accommodate the needs usually served by a Personal Information Manager (PIM).  A PIM, generally speaking, is a relational database of a person's contacts and calendar, which helps the user to save data such as phone numbers and addresses of contacts, record a log of activities, communicate via fax, e-mail, or traditional mail, create addressable labels, write form letters, etc. The present invention therefore provides preferably for a PIM Tree.TM.  that user can organize user's contacts in the familiar form of a branched tree (or one of the alternative visual representations provided herein, including hub and spoke, outline, and conceptual cluster map).  In this way, the zoomable nested nodal network representation or like representations become the unifying metaphor, and a grand simplifying and clarifying device (See also Paragraph Numbers [0183]-[0184], [0193], and [0291]-[0296])).
(2) choosing a data profile for inspecting the data marked for analytics logging against one or more variables represented in the data marked for analytics logging: (Paragraph Number [0077] teaches the portion of the search result list processed can be the first two-hundred (or one-hundred) most relevant records within the selected set of records.  The grouping processor performs a plurality of processing steps to dynamically create the set of search result categories.  A record processor identifies various characteristics (e.g., subject, type, source and language) associated with each record in the search result list.  The candidate generator identifies common characteristics associated with the records in the search result list and compiles a list of candidate categories. Paragraph Number [0232] teaches a content and/or context analysis may be used to define appropriate categorization of an object or document.  Thus, the content is analyzed by, for example, semantic and linguistic analysis of the verbal content. Paragraph Number [0235] teaches the organized taxonomy of favorites may be stored locally, on a client machine, or within a remote server.  Advantageously, the stored information relating to a user may also include statistical and historical information relating to the user, which may be used, for example, to assist the user or the automated systems in producing search results that are appropriate in scope. This information may also be used by intelligent agents to perform automated tasks for the user).
(3) causing display of a distribution of the data marked for analytics logging against parameters for the one or more variables (Paragraph Number [0062] teaches the system utilizes a series of training examples, each having an associated ranking, to develop the first and second heuristics that may be the same, similar, or distinct.  The heuristics utilize a metric indicative of the relevance of a particular resource to select and present the most relevant information to the user.  The user provides feedback, such as a score or rating, for each information resource presented. Paragraph Number [0072]-[0073] teaches a query report listing the identified documents ranked according to relevancy score is then presented to the client user. A revised relevancy ranking of the documents is generated based on whether, and to what degree, query terms are grouped in close proximity to one another within the identified document. Paragraph Number [0077] teaches when a particular search result category is selected by the user, the display processor also can provide a graphical representation of the number of records in the search result category, additional search result categories and a list of the most relevant records for display. Paragraph Number [0190] teaches by providing a hierarchical tree of contexts, the user is prompted to select or accept the narrowest definition scope of the query. Paragraph Number [0232] teaches a content and/or context analysis may be used to define appropriate categorization of an object or document.  Thus, the content is analyzed by, for example, semantic and linguistic analysis of the verbal content. (See also Paragraph Numbers [0190]-[0196])).
(4) analyzing the data marked for analytics logging as a function of the one or more variables to generate the one or more visual, comparative, qualitative or quantitative indicators (Paragraph Number [0077] teaches the portion of the search result list processed can be the first two-hundred (or one-hundred) most relevant records within the selected set of records.  The grouping processor performs a plurality of processing steps to dynamically create the set of search result categories.  A record processor identifies various characteristics (e.g., subject, type, source and language) associated with each record in the search result list.  The candidate generator identifies common characteristics associated with the records in the search result list and compiles a list of candidate categories. Paragraph Number [0178] teaches over time, the system may monitor the modifications made by some members of the group and automate the procedure for other members of the group. Paragraph Number [0198] teaches where the taxonomic definition is sufficiently specific, the selection of a node automatically calls a URI, which may initiate a search in a search engine or call a specific web page. Paragraph Number [0232] teaches a content and/or context analysis may be used to define appropriate categorization of an object or document.  Thus, the content is analyzed by, for example, semantic and linguistic analysis of the verbal content).
(5) automatically creating a dashboard for viewing the one or more visual comparative, qualitative or quantitative indicators, such as one of a mathematical presentation, chart, map or graph (Paragraph Number [0179] teaches these personal pages (or objects) may be dynamically generated.  In this case, news items, market quotes and the like may be presented.  In addition, messages specifically directed to the user from the server may be presented directly, without requiring an e-mail communication.  Such a feature may be facilitated for example, by the use of XML or XHTML and appropriate tagging of communicated information.  For example, activities performed by the user may be periodically automatically updated.  The results may therefore be presented either directly on a personal page, or referenced by a URI. Paragraph Number [0258] teaches a clearer representation of the results of relevance ranking through several alternative means of display. These partitions could be represented either textually, or graphically, for example, using the model of a partitioned triangle, a triangle or pyramid, a pie shape, a bar chart, or as partitions along a curve of distribution, such as the normal curve).
(6) optionally using a data filter for analyzing the data marked for analytics logging over a data field and displaying the data field on the dashboard. (Paragraph Number [0258] teaches a clearer representation of the results of relevance ranking through several alternative means of display. These partitions could be represented either textually, or graphically, for example, using the model of a partitioned triangle, a triangle or pyramid, a pie shape, a bar chart, or as partitions along a curve of distribution, such as the normal curve. Paragraph Number [0096] teaches another way of creating a user model is through the use of collaborative filtering.  In this case, the user provides some initial information as well.  For a collaborative filter, the user typically identifies himself or herself with a class of users, wither by predefined or adaptive categories.  Thus, the emphasis of information gathering is not on the user's own knowledge or goals, but rather personal data such as age, profession or interests.  The system then compares this user to other users and looks for users with similar answers to these questions.  A user model is then created based on the profiles of similar users.  Thus, collaborative filtering techniques typically require that a broad range of user characteristics be acquired and stored without aggregation, for later analysis and correlation to a given pattern).
Szabo teaches that the functionality of the widgets may be a separate application from the web browser (See Paragraph Numbers [0372] and [0380]) but does not explicitly teach that the application programs that are executable files are separate from the widgets on the same computer which is taught by the following citations from McCarty:
each of the one or more application programs being separate from each widget and operable by the widget, on one or more computers by way of a human user interface presented by the one or more application programs (Paragraph Numbers [0088]-[0089] teach a guidance application (or any interactive application) may be implemented using any suitable architecture.  For example, an interactive application may be a stand-alone application wholly implemented on user equipment device 300. A media guidance application is a client-server based application.  Data for use by a thick or thin client implemented on user equipment device 300 is retrieved on-demand by issuing requests to a server remote to the user equipment device 300.  A media guidance application is downloaded and interpreted or otherwise run by an interpreter or virtual machine (run by control circuitry 304). A guidance application may be encoded in the ETV Binary Interchange Format (EBIF), received by control circuitry 304 as part of a suitable feed, and interpreted by a user agent running on control circuitry 304.  A guidance application may be a EBIF widget. Paragraph Number [0091] teaches on user computer equipment, a guidance application may be provided as a web site accessed by a web browser. In another example, an interactive application may be scaled down for wireless user communications devices. Paragraph Number [0023] teaches a user may control the control circuitry 304 using user input interface 310.  User input interface 310 may be any suitable user interface, such as a remote control, mouse, trackball, keypad, keyboard, touch screen, touch pad, stylus input, joystick, voice recognition interface, or other user input interfaces.  Display 312 may be provided as a stand-alone device or may be integrated with other elements of user equipment device 300. (See also Paragraph Numbers [0093] and [0100] for examples of separate programs that are being defined from inputs on a particular widget)).
Both Szabo and McCarty are directed to providing computer applications and executable programs via widgets. Szabo discloses that the functionality of the widgets may be a separate application from the web browser. McCarty improves upon Szabo by disclosing that the application programs that are executable files are separate from the widgets on the same computer. One of ordinary skill in the art would be motivated to further include that the application programs that are executable files are separate from the widgets on the same computer, to efficiently place only programs that should be executed on specific devices in order to preserve processing power and storage space (See McCarty Paragraph Numbers [0088]-[0093]).	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of the functionality of the widgets may be a separate application from the web browser in Szabo to further that the application programs that are executable files are separate from the widgets on the same computer as disclosed in McCarty, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Szabo teaches:
A computer method for creating a dashboard on a display comprising the steps of: (1) creating an execution file having one or more tasks having command line arguments executable as widgets by a computer, each widget assembled into an execution file and enabling application automation by operating one or more application programs by way of a human user interface presented by the one or more application programs on one or more computers (Paragraph Number [0082] teaches an improved user interface which may include the visual presentation of information in a form that is (a) hierarchal, that is, organized in levels of generality according to a scheme, (b) nested, that is set together in groups depending upon associated characteristics. Paragraph Number [0379] teaches the replacement of a user's virtual desktop in a graphic user interface operating system with a different paradigm for accessing objects.  This paradigm is represented by a hierarchal tree in which references to objects of various types, as well as navigational linkages between objects, are defined.  The structures represented in this paradigm may themselves be transmitted as objects.  In this system, the hierarchal linkages between various objects can all be represented on a single plane or level, facilitating visualization of the interrelations.  Further, each object of the hierarchy may be an iconic hyperlink, allowing direct relation between the visualization and implementation. This is similar in some senses with the nested menus as implemented by Microsoft in Windows 95/98 systems. Paragraph Number [0079] teaches using a web browser, such as Netscape Navigator or Microsoft Internet Explorer, using hypertext markup language (HTML) and/or extensible markup language (XML), and optionally helper applications, JAVA applets, Visual Basic applets or programs (e.g., OCX), or other known program constructs. (Examiner asserts that these executable programs constitute widgets). Paragraph Number [0006] teaches a URI typically describes: the mechanism used to access the resource; the specific computer that the resource is housed in; and the specific name of the resource (a file name) on the computer. Paragraph Number [0081] teaches an applet is a program designed to be executed from within another application, for example a JAVA applet executing within the JAVA Virtual Machine (JVM). (See also Examples in Paragraph Numbers [0248] and [0377] teaching that the structure can be automatically populated and performed through applets or application)).
one or more of the widgets comprising nested tasks (Paragraph Number [0089] teaches by conducting multiple queries of the index for qualitative features of the documents, documents of presumed low quality may be excluded or receive low ranking.  Paragraph Number [0379] teaches replacement of a user's virtual desktop in a graphic user interface operating system with a different paradigm for accessing objects.  This paradigm is represented by a hierarchal tree in which references to objects of various types, as well as navigational linkages between objects, are defined.  The structures represented in this paradigm may themselves be transmitted as objects.  In this system, the hierarchal linkages between various objects can all be represented on a single plane or level, facilitating visualization of the interrelations.  Further, each object of the hierarchy may be an iconic hyperlink, allowing direct relation between the visualization and implementation.  This is similar in some senses with the nested menus as implemented by Microsoft in Windows 95/98 systems. Paragraph Number [0226] teaches foreground and background tasks are defined and controlled, allowing the user to remain productive substantially continuously without machine caused delays. Paragraph Number [0235] teaches the organized taxonomy of favorites may be stored locally, on a client machine, or within a remote server.  Advantageously, the stored information relating to a user may also include statistical and historical information relating to the user, which may be used, for example, to assist the user or the automated systems in producing search results that are appropriate in scope. This information may also be used by intelligent agents to perform automated tasks for the user. (See also Paragraph Number [0349])).
(2) organizing each nested task related to each task (Paragraph Number [0089] teaches by conducting multiple queries of the index for qualitative features of the documents, documents of presumed low quality may be excluded or receive low ranking.  Paragraph Number [0379] teaches replacement of a user's virtual desktop in a graphic user interface operating system with a different paradigm for accessing objects.  This paradigm is represented by a hierarchal tree in which references to objects of various types, as well as navigational linkages between objects, are defined.  The structures represented in this paradigm may themselves be transmitted as objects.  In this system, the hierarchal linkages between various objects can all be represented on a single plane or level, facilitating visualization of the interrelations.  Further, each object of the hierarchy may be an iconic hyperlink, allowing direct relation between the visualization and implementation.  This is similar in some senses with the nested menus as implemented by Microsoft in Windows 95/98 systems. Paragraph Number [0226] teaches foreground and background tasks are defined and controlled, allowing the user to remain productive substantially continuously without machine caused delays. Paragraph Number [0235] teaches the organized taxonomy of favorites may be stored locally, on a client machine, or within a remote server.  Advantageously, the stored information relating to a user may also include statistical and historical information relating to the user, which may be used, for example, to assist the user or the automated systems in producing search results that are appropriate in scope. This information may also be used by intelligent agents to perform automated tasks for the user. (See also Paragraph Number [0349])).
(3) accounting for all dependencies to insure that files, tasks, and environments for running on the computer are present in the execution file (Paragraph Number [0082] teaches an improved user interface which may include the visual presentation of information in a form that is (a) hierarchal, that is, organized in levels of generality according to a scheme, (b) nested, that is set together in groups depending upon associated characteristics. Paragraph Number [0169] teaches the rights management module may be a separate system, and multiple rights management systems may be present, depending on the particular restrictions.  In this case, the applet which interacts with the object determines a rights status for information, as well as a rights management method identification, and communicates the necessary information to the appropriate rights management module).
(4) the step of creating an execution file further including the steps of: (a) reading the task file (Paragraph Number [0079] teaches using a web browser, such as Netscape Navigator or Microsoft Internet Explorer, using hypertext markup language (HTML) and/or extensible markup language (XML), and optionally helper applications, JAVA applets, Visual Basic applets or programs (e.g., OCX), or other known program constructs. (examiner asserts that these executable programs constitute widgets). Paragraph Number [0006] teaches a URI typically describes: the mechanism used to access the resource; the specific computer that the resource is housed in; and the specific name of the resource (a file name) on the computer. Paragraph Number [0081] teaches an applet is a program designed to be executed from within another application, for example a JAVA applet executing within the JAVA Virtual Machine (JVM). Paragraph Number [0379] teaches replacement of a user's virtual desktop in a graphic user interface operating system with a different paradigm for accessing objects.  This paradigm is represented by a hierarchal tree in which references to objects of various types, as well as navigational linkages between objects, are defined. (Examiner notes that the defining of navigational linkages between objects constitutes a reading or analyzing of the task file)).
(b) scanning for event dependencies (Paragraph Number [0089] teaches by conducting multiple queries of the index for qualitative features of the documents, documents of presumed low quality may be excluded or receive low ranking.  This qualitative analysis may involve analysis for inclusion of terms semantically related to the context of the search, analysis for exclusion of terms indicative of unrelatedness to the context of the search, and/or inclusion of content correlated to low quality, e.g., salacious terms, pornographic references, advertising content, etc. Paragraph Number [0379] teaches replacement of a user's virtual desktop in a graphic user interface operating system with a different paradigm for accessing objects.  This paradigm is represented by a hierarchal tree in which references to objects of various types, as well as navigational linkages between objects, are defined.  The structures represented in this paradigm may themselves be transmitted as objects.  In this system, the hierarchal linkages between various objects can all be represented on a single plane or level, facilitating visualization of the interrelations.  Further, each object of the hierarchy may be an iconic hyperlink, allowing direct relation between the visualization and implementation.  This is similar in some senses with the nested menus as implemented by Microsoft in Windows 95/98 systems. Paragraph Number [0226] teaches foreground and background tasks are defined and controlled, allowing the user to remain productive substantially continuously without machine caused delays. Paragraph Number [0235] teaches this information may also be used by intelligent agents to perform automated tasks for the user. (See also Paragraph Number [0349])).
and (c) embedding files and links needed for execution of the execution file (Paragraph Number [0379] teaches replacement of a user's virtual desktop in a graphic user interface operating system with a different paradigm for accessing objects.  This paradigm is represented by a hierarchal tree in which references to objects of various types, as well as navigational linkages between objects, are defined.  The structures represented in this paradigm may themselves be transmitted as objects.  In this system, the hierarchal linkages between various objects can all be represented on a single plane or level, facilitating visualization of the interrelations.  Further, each object of the hierarchy may be an iconic hyperlink, allowing direct relation between the visualization and implementation.  This is similar in some senses with the nested menus as implemented by Microsoft in Windows 95/98 systems. Paragraph Number [0374] teaches the user could set the pointing device in a move mode when user wished, to facilitate moving items without keeping a mouse button or analogous device depressed, so that items could be picked up and a dropped off with single clicks, to facilitate ease of use and accuracy.  See FIG. 8.  The user could therefore take web favorites from a search result and embed them in user's Big Tree.TM..  Thus, a seamless integration of the personal computer and Web resources can be achieved visually.  It is noted that the Big Tree.TM. may be persistent or transient; for example,  Big Tree.TM.  may be constructed for a project, and eliminated from the user's current sphere when the project is completed. (See also Paragraph Number [0232])).
(d) storing the dependencies in a dependency file (Paragraph Number [0082] teaches an improved user interface which may include the visual presentation of information in a form that is (a) hierarchal, that is, organized in levels of generality according to a scheme, (b) nested, that is set together in groups depending upon associated characteristics, (c) zoomable, in the sense that a user, in varying by at least one degree the level of generality, also varies the view (not necessarily continuously zoomable, like a lens, but sometimes stepwise zoomable), and/or (d) nodal, in the sense that points are presented to user as hyperlinks to a particular level of generality. Paragraph Number [0093] teaches a plurality of user models may be employed, for example a content-independent and a content dependent type, with the outputs combined.  These models may be segmented along common boundaries, or segmented independently. [0280] teaches presenting hierarchically arranged component portions, a scope of presented component portions being dependent on a relation of the component portions and the request for information. Paragraph Number [0349] teaches the user may "hover", or hold the graphic cursor near a screen object, to trigger a change in display, such as a change in local detail, rather than requiring a mouse click or other discrete event.  With such hovering, the user can increase displayed detail to see siblings, parents, and dependents).
and (e) accessing a data profiler to profile data attributes related to line arguments and pertinent to data sources tagged (Paragraph Number [0086] teaches the information may be classified according to the ultimate taxonomy, regardless of the level of analysis employed by the user, or may be classified only to a lesser level of granularity, for example a level specified by the user or adaptively determined based on the user query, user profile, and the information content retrieved. Paragraph Number [0089] teaches by conducting multiple queries of the index for qualitative features of the documents, documents of presumed low quality may be excluded or receive low ranking.  This qualitative analysis may involve analysis for inclusion of terms semantically related to the context of the search, analysis for exclusion of terms indicative of unrelatedness to the context of the search, and/or inclusion of content correlated to low quality, e.g., salacious terms, pornographic references, advertising content, etc.).
(f) outputting the data profiler attributes and identifiers to a data rank classifier for a visualization widget generator (Paragraph Number [0072]-[0073] teaches web search services typically need to support a number of specific search capabilities to be at least perceived as a useful document locator service within the Web community.  These capabilities include performing relatively complete searches of all of the available Web information, providing fast user-query response times, and developing an appropriate relevance ranking of the documents identified through the index search, among others. As these heuristics generally operate on a collection-wide basis to minimize unbalanced loss of information, a distributed database architecture for storing the document collection variously becomes prohibitively complex to implement, slow in terms of query response time and quite limited in providing global relevancy ranking. A query report listing the identified documents ranked according to relevancy score is then presented to the client user. A revised relevancy ranking of the documents is generated based on whether, and to what degree, query terms are grouped in close proximity to one another within the identified document).
whereby one or more individual key performance indicators are input to a dashboard generator that combines the one or more individual widgets, to create a single dashboard associated with the underlying automation task, for which the data attributes are associated (Paragraph Number [0179] teaches these personal pages (or objects) may be dynamically generated.  In this case, news items, market quotes and the like may be presented.  In addition, messages specifically directed to the user from the server may be presented directly, without requiring an e-mail communication.  Such a feature may be facilitated for example, by the use of XML or XHTML and appropriate tagging of communicated information.  For example, activities performed by the user may be periodically automatically updated.  The results may therefore be presented either directly on a personal page, or referenced by a URI. Paragraph Number [0258] teaches a clearer representation of the results of relevance ranking through several alternative means of display. These partitions could be represented either textually, or graphically, for example, using the model of a partitioned triangle, a triangle or pyramid, a pie shape, a bar chart, or as partitions along a curve of distribution, such as the normal curve. Paragraph Number [0227] teaches the user may be given the option to have an automatic summary or distillation ("Summary") prepared. The summarization may key in on certain categories of found names, such as persons, places, companies, countries, product names, and so forth. Paragraph Number [0255] teaches it is known in the art of search engines to rank objects according to their quality, and therefore to prioritize the objects, for example an ordered presentation, based on this quality, independent of content.  The object need not be a document or text, and in fact may be, for example, a domain, record or other source).
Szabo teaches that the functionality of the widgets may be a separate application from the web browser (See Paragraph Numbers [0372] and [0380]) but does not explicitly teach that the application programs that are executable files are separate from the widgets on the same computer which is taught by the following citations from McCarty:
each of the one or more application programs being separate from each widget on one or more computers (Paragraph Numbers [0088]-[0089] teach a guidance application (or any interactive application) may be implemented using any suitable architecture.  For example, an interactive application may be a stand-alone application wholly implemented on user equipment device 300. A media guidance application is a client-server based application.  Data for use by a thick or thin client implemented on user equipment device 300 is retrieved on-demand by issuing requests to a server remote to the user equipment device 300.  A media guidance application is downloaded and interpreted or otherwise run by an interpreter or virtual machine (run by control circuitry 304). A guidance application may be encoded in the ETV Binary Interchange Format (EBIF), received by control circuitry 304 as part of a suitable feed, and interpreted by a user agent running on control circuitry 304.  A guidance application may be a EBIF widget. Paragraph Number [0091] teaches on user computer equipment, a guidance application may be provided as a web site accessed by a web browser. In another example, an interactive application may be scaled down for wireless user communications devices. (See also Paragraph Numbers [0093] and [0100] for examples of separate programs that are being defined from inputs on a particular widget)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 3, the combination of Szabo and McCarty teaches each of the claim limitations of claim 2. 
In addition, Szabo teaches:
further including assembling tasks for collecting data for purposes of displaying a visual comparative, qualitative or quantitative analysis (Paragraph Number [0179] teaches these personal pages (or objects) may be dynamically generated.  In this case, news items, market quotes and the like may be presented.  In addition, messages specifically directed to the user from the server may be presented directly, without requiring an e-mail communication.  Such a feature may be facilitated for example, by the use of XML or XHTML and appropriate tagging of communicated information.  For example, activities performed by the user may be periodically automatically updated.  The results may therefore be presented either directly on a personal page, or referenced by a URI. Paragraph Number [0258] teaches a clearer representation of the results of relevance ranking through several alternative means of display. These partitions could be represented either textually, or graphically, for example, using the model of a partitioned triangle, a triangle or pyramid, a pie shape, a bar chart, or as partitions along a curve of distribution, such as the normal curve).
As per claim 4, the combination of Szabo and McCarty teaches each of the claim limitations of claim 2. 
In addition, Szabo teaches:
further including executing an analytics processor to perform an analysis of the data (Paragraph Number [0086] teaches the information may be classified according to the ultimate taxonomy, regardless of the level of analysis employed by the user, or may be classified only to a lesser level of granularity, for example a level specified by the user or adaptively determined based on the user query, user profile, and the information content retrieved. Paragraph Number [0089] teaches by conducting multiple queries of the index for qualitative features of the documents, documents of presumed low quality may be excluded or receive low ranking.  This qualitative analysis may involve analysis for inclusion of terms semantically related to the context of the search, analysis for exclusion of terms indicative of unrelatedness to the context of the search, and/or inclusion of content correlated to low quality, e.g., salacious terms, pornographic references, advertising content, etc.).
As per claim 5, the combination of Szabo and McCarty teaches each of the claim limitations of claim 2. 
In addition, Szabo teaches:
further including marking variables pertinent to the data by choosing from available variables related to the tasks (Paragraph Number [0086] teaches the information may be classified according to the ultimate taxonomy, regardless of the level of analysis employed by the user, or may be classified only to a lesser level of granularity, for example a level specified by the user or adaptively determined based on the user query, user profile, and the information content retrieved. Paragraph Number [0089] teaches by conducting multiple queries of the index for qualitative features of the documents, documents of presumed low quality may be excluded or receive low ranking.  This qualitative analysis may involve analysis for inclusion of terms semantically related to the context of the search, analysis for exclusion of terms indicative of unrelatedness to the context of the search, and/or inclusion of content correlated to low quality, e.g., salacious terms, pornographic references, advertising content, etc.).
As per claim 6, the combination of Szabo and McCarty teaches each of the claim limitations of claim 2. 
In addition, Szabo teaches:
further including choosing a data profile for inspecting the data against each variable marked for analytical examination within one or more elements of the task (Paragraph Number [0077] teaches the portion of the search result list processed can be the first two-hundred (or one-hundred) most relevant records within the selected set of records.  The grouping processor performs a plurality of processing steps to dynamically create the set of search result categories.  A record processor identifies various characteristics (e.g., subject, type, source and language) associated with each record in the search result list.  The candidate generator identifies common characteristics associated with the records in the search result list and compiles a list of candidate categories).
As per claim 7, the combination of Szabo and McCarty teaches each of the claim limitations of claim 2. 
In addition, Szabo teaches:
further including choosing a rank tab for displaying a distribution of the data against parameters for an assigned variable (Paragraph Number [0062] teaches the system utilizes a series of training examples, each having an associated ranking, to develop the first and second heuristics that may be the same, similar, or distinct.  The heuristics utilize a metric indicative of the relevance of a particular resource to select and present the most relevant information to the user.  The user provides feedback, such as a score or rating, for each information resource presented. Paragraph Number [0072]-[0073] teaches a query report listing the identified documents ranked according to relevancy score is then presented to the client user. A revised relevancy ranking of the documents is generated based on whether, and to what degree, query terms are grouped in close proximity to one another within the identified document. Paragraph Number [0077] teaches when a particular search result category is selected by the user, the display processor also can provide a graphical representation of the number of records in the search result category, additional search result categories and a list of the most relevant records for display. Paragraph Number [0190] teaches by providing a hierarchical tree of contexts, the user is prompted to select or accept the narrowest definition scope of the query. (See also Paragraph Numbers [0190]-[0196])).
As per claim 8, the combination of Szabo and McCarty teaches each of the claim limitations of claim 2. 
In addition, Szabo teaches:
further including running the tasks through the analytics processor (Paragraph Number [0079] teaches using a web browser, such as Netscape Navigator or Microsoft Internet Explorer, using hypertext markup language (HTML) and/or extensible markup language (XML), and optionally helper applications, JAVA applets, Visual Basic applets or programs (e.g., OCX), or other known program constructs. (Examiner asserts that these executable programs constitute widgets). Paragraph Number [0006] teaches a URI typically describes: the mechanism used to access the resource; the specific computer that the resource is housed in; and the specific name of the resource (a file name) on the computer. Paragraph Number [0081] teaches an applet is a program designed to be executed from within another application, for example a JAVA applet executing within the JAVA Virtual Machine (JVM)).
As per claim 9, the combination of Szabo and McCarty teaches each of the claim limitations of claim 2. 
In addition, Szabo teaches:
further including creating a dashboard for viewing one or more comparative, qualitative or quantitative indicators, such as one of a mathematical presentation, chart, map or graph. (Paragraph Number [0179] teaches these personal pages (or objects) may be dynamically generated.  In this case, news items, market quotes and the like may be presented.  In addition, messages specifically directed to the user from the server may be presented directly, without requiring an e-mail communication.  Such a feature may be facilitated for example, by the use of XML or XHTML and appropriate tagging of communicated information.  For example, activities performed by the user may be periodically automatically updated.  The results may therefore be presented either directly on a personal page, or referenced by a URI. Paragraph Number [0258] teaches a clearer representation of the results of relevance ranking through several alternative means of display. These partitions could be represented either textually, or graphically, for example, using the model of a partitioned triangle, a triangle or pyramid, a pie shape, a bar chart, or as partitions along a curve of distribution, such as the normal curve).
As per claim 10, the combination of Szabo and McCarty teaches each of the claim limitations of claim 2. 
In addition, Szabo teaches:
further including optionally using a data filter for analyzing the data over a data field and displaying the data field on the dashboard (Paragraph Number [0258] teaches a clearer representation of the results of relevance ranking through several alternative means of display. These partitions could be represented either textually, or graphically, for example, using the model of a partitioned triangle, a triangle or pyramid, a pie shape, a bar chart, or as partitions along a curve of distribution, such as the normal curve. Paragraph Number [0096] teaches another way of creating a user model is through the use of collaborative filtering.  In this case, the user provides some initial information as well.  For a collaborative filter, the user typically identifies himself or herself with a class of users, wither by predefined or adaptive categories.  Thus, the emphasis of information gathering is not on the user's own knowledge or goals, but rather personal data such as age, profession or interests.  The system then compares this user to other users and looks for users with similar answers to these questions.  A user model is then created based on the profiles of similar users.  Thus, collaborative filtering techniques typically require that a broad range of user characteristics be acquired and stored without aggregation, for later analysis and correlation to a given pattern).
As per claim 12, Szabo teaches:
A computer system for creating a dashboard comprising: (Paragraph Number [0079] teaches using a web browser, such as Netscape Navigator or Microsoft Internet Explorer, using hypertext markup language (HTML) and/or extensible markup language (XML), and optionally helper applications, JAVA applets, Visual Basic applets or programs (e.g., OCX), or other known program constructs. (Examiner asserts that these executable programs constitute widgets). Paragraph Number [0006] teaches a URI typically describes: the mechanism used to access the resource; the specific computer that the resource is housed in; and the specific name of the resource (a file name) on the computer. Paragraph Number [0081] teaches an applet is a program designed to be executed from within another application, for example a JAVA applet executing within the JAVA Virtual Machine (JVM)).
The remainder of the claim limitations are substantially similar to the method recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 13, the combination of Szabo and McCarty teaches each of the claim limitations of claim 12. 
In addition, Szabo teaches:
wherein the data profiler identifies data types by one of string, numeric, date. (Paragraph Number [0010] teaches conventional cross-referencing of publications using citations provides the user enough information to retrieve a related publication, such as the author, title of publication, date of publication, and the like).
As per claim 14, the combination of Szabo and McCarty teaches each of the claim limitations of claim 12. 
In addition, Szabo teaches:
wherein the data profiler identifies data types for utilization in making one of a comparative, qualitative or quantitative analysis (Paragraph Number [0089] teaches by conducting multiple queries of the index for qualitative features of the documents, documents of presumed low quality may be excluded or receive low ranking.  This qualitative analysis may involve analysis for inclusion of terms semantically related to the context of the search, analysis for exclusion of terms indicative of unrelatedness to the context of the search, and/or inclusion of content correlated to low quality, e.g., salacious terms, pornographic references, advertising content, etc. Paragraph Number [0379] teaches replacement of a user's virtual desktop in a graphic user interface operating system with a different paradigm for accessing objects.  This paradigm is represented by a hierarchal tree in which references to objects of various types, as well as navigational linkages between objects, are defined.  The structures represented in this paradigm may themselves be transmitted as objects.  In this system, the hierarchal linkages between various objects can all be represented on a single plane or level, facilitating visualization of the interrelations.  Further, each object of the hierarchy may be an iconic hyperlink, allowing direct relation between the visualization and implementation.  This is similar in some senses with the nested menus as implemented by Microsoft in Windows 95/98 systems. Paragraph Number [0226] teaches foreground and background tasks are defined and controlled, allowing the user to remain productive substantially continuously without machine caused delays. Paragraph Number [0235] teaches this information may also be used by intelligent agents to perform automated tasks for the user. (See also Paragraph Number [0349])).
As per claim 15, the combination of Szabo and McCarty teaches each of the claim limitations of claim 12. 
In addition, Szabo teaches:
wherein the data profiler utilizes one of a statistical distributions comprised of MIN, MAX, SUM, AVG and DISTINCT counts. (Paragraph Numbers [0015] and [0255] teach objects may also be ranked according to their relevance to a particular problem, i.e., in content or context-sensitive manner, by such techniques as counting the frequency of key words, proximity of key words, the appearance of key words in title or key word field, or by constructs that attempt to measure conceptual relevance semantically. (See also Paragraph Numbers [0258] and [0390])).
As per claim 16, the combination of Szabo and McCarty teaches each of the claim limitations of claim 12. 
In addition, Szabo teaches:
wherein the data profiler outputs the profile attributes and the identifiers to the data rank classifier (Paragraph Number [0072]-[0073] teaches a query report listing the identified documents ranked according to relevancy score is then presented to the client user. A revised relevancy ranking of the documents is generated based on whether, and to what degree, query terms are grouped in close proximity to one another within the identified document. Paragraph Number [0039] teaches other approaches to establishing a quantitative basis for selecting client database sets include the use of comprehensive indexing strategies, ranking systems based on training queries, expert systems using rule-based deduction methodologies, and inference networks).
As per claim 17, the combination of Szabo and McCarty teaches each of the claim limitations of claim 12. 
In addition, Szabo teaches:
wherein the data rank classifier inspects the results from the data elements profiler and classifies the 'n' most valuable numeric attributes based on a preselected parameter. (Paragraph Number [0095] teaches intelligent agents can be constructed by monitoring or observing the user's actions with the system, and thereby determining characteristics, habits, tendencies or features of the user. Intelligent agents are often used for machine learning and this is a topic of artificial intelligence.  This often requires the user to give the system some initial values about his or her knowledge, goals, experience etc. The initial values, or default values if not explicitly given by the user, are used for building a user model that will be altered when the agent discovers new things about the user. Paragraph Number [0106] teaches references are often stored as numeric values in the user profile, contrary to the case for other data, which is often represented symbolically. Paragraph Number [0211] teaches the value of the identification of a user characteristic, especially with the confirmation of similar interests, based on acceptance of the group presumptions made by the system, is high, especially for marketing purposes).
As per claim 18, Szabo teaches:
A computerized method for creating a dashboard on a display comprising: deploying one or more widgets (Paragraph Number [0379] teaches the replacement of a user's virtual desktop in a graphic user interface operating system with a different paradigm for accessing objects.  This paradigm is represented by a hierarchal tree in which references to objects of various types, as well as navigational linkages between objects, are defined.  The structures represented in this paradigm may themselves be transmitted as objects.  In this system, the hierarchal linkages between various objects can all be represented on a single plane or level, facilitating visualization of the interrelations.  Further, each object of the hierarchy may be an iconic hyperlink, allowing direct relation between the visualization and implementation. This is similar in some senses with the nested menus as implemented by Microsoft in Windows 95/98 systems. Paragraph Number [0079] teaches using a web browser, such as Netscape Navigator or Microsoft Internet Explorer, using hypertext markup language (HTML) and/or extensible markup language (XML), and optionally helper applications, JAVA applets, Visual Basic applets or programs (e.g., OCX), or other known program constructs. (Examiner asserts that these executable programs constitute widgets)).
…
storing the data marked for collection (Paragraph Number [0082] teaches an improved user interface which may include the visual presentation of information in a form that is (a) hierarchal, that is, organized in levels of generality according to a scheme, (b) nested, that is set together in groups depending upon associated characteristics, (c) zoomable, in the sense that a user, in varying by at least one degree the level of generality, also varies the view (not necessarily continuously zoomable, like a lens, but sometimes stepwise zoomable), and/or (d) nodal, in the sense that points are presented to user as hyperlinks to a particular level of generality. Paragraph Number [0093] teaches a plurality of user models may be employed, for example a content-independent and a content dependent type, with the outputs combined.  These models may be segmented along common boundaries, or segmented independently. [0280] teaches presenting hierarchically arranged component portions, a scope of presented component portions being dependent on a relation of the component portions and the request for information. Paragraph Number [0349] teaches the user may "hover", or hold the graphic cursor near a screen object, to trigger a change in display, such as a change in local detail, rather than requiring a mouse click or other discrete event.  With such hovering, the user can increase displayed detail to see siblings, parents, and dependents).
The remainder of the claim limitations are substantially similar to the method recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 19, the combination of Szabo and McCarty teaches each of the claim limitations of claim 18. 
In addition, Szabo teaches:
further comprising: using a data filter to analyze the data marked for collection over a data field and causing display of the data field on the dashboard (Paragraph Number [0258] teaches a clearer representation of the results of relevance ranking through several alternative means of display. These partitions could be represented either textually, or graphically, for example, using the model of a partitioned triangle, a triangle or pyramid, a pie shape, a bar chart, or as partitions along a curve of distribution, such as the normal curve. Paragraph Number [0096] teaches another way of creating a user model is through the use of collaborative filtering.  In this case, the user provides some initial information as well.  For a collaborative filter, the user typically identifies himself or herself with a class of users, wither by predefined or adaptive categories.  Thus, the emphasis of information gathering is not on the user's own knowledge or goals, but rather personal data such as age, profession or interests.  The system then compares this user to other users and looks for users with similar answers to these questions.  A user model is then created based on the profiles of similar users.  Thus, collaborative filtering techniques typically require that a broad range of user characteristics be acquired and stored without aggregation, for later analysis and correlation to a given pattern).
As per claim 20, the combination of Szabo and McCarty teaches each of the claim limitations of claim 18. 
In addition, Szabo teaches:
wherein analyzing the data marked for collection with respect to one or more variables represented in the data marked for collection to generate one or more visual, comparative, qualitative or quantitative indicators comprises: identifying data types in the data marked for collection to generate the one or more visual, comparative, qualitative or quantitative indicators (Paragraph Number [0010] teaches conventional cross-referencing of publications using citations provides the user enough information to retrieve a related publication, such as the author, title of publication, date of publication, and the like. Paragraph Number [0089] teaches by conducting multiple queries of the index for qualitative features of the documents, documents of presumed low quality may be excluded or receive low ranking.  This qualitative analysis may involve analysis for inclusion of terms semantically related to the context of the search, analysis for exclusion of terms indicative of unrelatedness to the context of the search, and/or inclusion of content correlated to low quality, e.g., salacious terms, pornographic references, advertising content, etc. Paragraph Number [0379] teaches replacement of a user's virtual desktop in a graphic user interface operating system with a different paradigm for accessing objects.  This paradigm is represented by a hierarchal tree in which references to objects of various types, as well as navigational linkages between objects, are defined.  The structures represented in this paradigm may themselves be transmitted as objects.  In this system, the hierarchal linkages between various objects can all be represented on a single plane or level, facilitating visualization of the interrelations.  Further, each object of the hierarchy may be an iconic hyperlink, allowing direct relation between the visualization and implementation.  This is similar in some senses with the nested menus as implemented by Microsoft in Windows 95/98 systems. Paragraph Number [0226] teaches foreground and background tasks are defined and controlled, allowing the user to remain productive substantially continuously without machine caused delays. Paragraph Number [0235] teaches this information may also be used by intelligent agents to perform automated tasks for the user. (See also Paragraph Number [0349])).
As per claim 21, the combination of Szabo and McCarty teaches each of the claim limitations of claim 18. 
In addition, Szabo teaches:
wherein analyzing the data marked for collection with respect to one or more variables represented in the data marked for collection to generate one or more visual, comparative, qualitative or quantitative indicators comprises: utilizing one or more statistical distributions comprised of MIN, MAX, SUM, AVG and DISTINCT counts. (Paragraph Numbers [0015] and [0255] teach objects may also be ranked according to their relevance to a particular problem, i.e., in content or context-sensitive manner, by such techniques as counting the frequency of key words, proximity of key words, the appearance of key words in title or key word field, or by constructs that attempt to measure conceptual relevance semantically. (See also Paragraph Numbers [0258] and [0390])).

Response to Arguments
Applicant’s arguments filed 4/5/2021 have been fully considered but they are not persuasive.
Applicant argues that the previously cited Szabo reference does not teach the newly amended portions including the new limitations recited by the independent claims and new claims. (See Applicant’s Remarks, 4/5/2021, pgs. 8-12). Examiner respectfully disagrees. Examiner notes that new citations from the Szabo reference and the McCarty reference have been applied to the newly presented claim limitations to better explain the Examiner’s position as indicated in the above in the 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624